Citation Nr: 1028716	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to March 
1966 with one additional period of active duty for training in 
the Naval Reserve for 14 days in July 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In December 2009, the Board remanded the claims for further 
development, and they are now before the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In a September 2005 statement, the Veteran contended that he was 
exposed to acoustic trauma on board USS Henley in approximately 
August 1965.  The Veteran noted that he was assigned to a 5 inch 
gun mount crew when the destroyer fired eight to ten training 
rounds.  The Veteran noted that he experienced temporary deafness 
and a nosebleed.  Service treatment records including records of 
his subsequent active duty service are silent for any hearing 
acuity symptoms or treatment.  

In a December 2009 remand, the Board directed that the Appeals 
Management Center or RO obtain service department records to 
verify the dates and type of Reserve service, if any, that the 
Veteran may have performed between May 1964 and September 1965.  

In January 2010, the RO received service personnel records that 
showed that the Veteran performed 14 days of active duty for 
training aboard a Naval Reserve training destroyer, USS Henley 
(DD-762) from July 18, 1965 to August 1, 1965.   

In a June 2006 notice of disagreement, the Veteran submitted the 
results of a private audiometric examination performed in May 
2006.  The RO provided a statement of the case in November 2006 
that did not refer to or discuss this evidence.  In a statement 
dated in January 2010, the Veteran submitted a duplicate copy of 
the May 2006 examination and the results of a new audiometric 
test and examination performed in February 2010.  The Veteran did 
not waive consideration of the evidence by the Agency of Original 
Jurisdiction (AOJ).  The RO provided a supplemental statement of 
the case in March 2010 that acknowledged receipt and 
consideration of the service personnel records but failed to 
consider the results of either private audiometric test.  The 
Board received the appeal in April 2010.  

Whenever evidence is received by the AOJ after a statement of the 
case has been issued and before the appeal has been certified to 
the Board, a supplemental statement of the case will be furnished 
to the Veteran and his representative unless the evidence is 
duplicative of evidence previously of record that was discussed 
in the statement of the case or the additional evidence is not 
relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2009).  

In this case, the May 2006 and February 2010 private audiometric 
examinations were received prior to the August 2006 statement of 
the case and March 2010 supplemental statement of the case 
respectively.  The private examination reports are relevant to 
the claims on appeal, are not duplicative, and must be considered 
by the AOJ.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for service 
connection for the bilateral hearing loss 
and tinnitus.   If either decision remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and an opportunity to 
respond.  Thereafter, return the case to 
the Board as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


